DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered. The status of the claims is as follows:
Claims 1-23 are pending.
Claims 1, 21, 22, and 23 have been amended.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 21, 22, and 23; the combination of limitations presented by the claims cannot be found within the available prior art.  Specifically, the limitations “the predictive optimization settings determined from historical change frequency analysis of blocks that denote stable blocks with low frequency changes and busy blocks with higher frequency changes, the stable blocks designated for copying on initial copy passes and the busy blocks designated for copying on subsequent copy passes;” when combined with the remaining limitations of the claim is not taught.  The closest prior art, Suzuki in view of Mizuno as applied in the Final Rejection dated 10/01/2020, fails to teach the predictive optimization settings as required.  An updated search of the available prior art identified several references of bearing upon the claims. Specifically, teachings such as Andruss et al. (US 8,924,352 B1) and Timpanaro-Perrotta (US 6,880,051 B2), demonstrate prioritizing backup of high frequency data elements in backup systems of the nature disclosed instead of initially backing up the stable blocks.  No teachings were identified, alone or in combination, to overcome the above discussed deficiencies in a manner which would anticipate or render the claimed inventions obvious.
Claims 2-20 are allowed based at least upon their dependence upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666.  The examiner can normally be reached on Mon 10-2, Tue-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William E. Baughman/Primary Examiner, Art Unit 2138